Citation Nr: 0111577	
Decision Date: 04/20/01    Archive Date: 04/24/01

DOCKET NO.  99-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Montgomery, Alabama

THE ISSUES

1.  Entitlement to service connection for a temporomandibular 
joint disability.  

2.  Entitlement to service connection for facial nerve 
damage.  

3.  Entitlement to service connection for a psychiatric 
disability. 

4.  Entitlement to service connection for a neck disability.  

5.  Entitlement to an original rating in excess of 10 percent 
for sinusitis.  

6.  Entitlement to an original compensable rating for a low 
back disability.  

7.  Entitlement to an original compensable rating for 
residuals of a dislocated right shoulder.  

8.  Entitlement to an original compensable rating for 
dysplasia of the cervix.  

9.  Entitlement to an original compensable rating for 
residuals of a right breast subareolar tissue biopsy 
excision.  
ATTORNEY FOR THE BOARD

R.P. Harris, Counsel


INTRODUCTION

The appellant had active service from May 1989 to August 
1997.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision by the 
Montgomery, Alabama, Regional Office (RO).

It is noted that, in Fenderson v. West, 12 Vet. App. 119 
(1999), the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeals) 
(Court) explained that there was a legal distinction between 
a claim for an "original" rating and an "increased" rating 
claim.  In light of the aforestated legal distinction in 
Fenderson, the Board has reframed the service-connected 
"increased rating" appellate issues as those delineated on 
the title page of this decision as the ratings at issue are 
initial ratings.  

The Board will render a decision herein on the issues of 
entitlement to original compensable ratings for a low back 
disability and residuals of a dislocated right shoulder.  The 
remaining appellate issues will be addressed in the REMAND 
section below.  


FINDINGS OF FACT

1.  The appellant's service-connected low back disability is 
manifested primarily by complaints of low back pain and no 
more than slightly restricted overall back motion.  

2.  There is no clinical evidence of muscle spasm on extreme 
forward bending and unilateral loss of lateral spine motion 
in a standing position, listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of the joint space, or abnormal mobility on 
forced motion attributable to the service-connected low back 
disability.  No neurological deficits attributable to the 
service-connected low back disability have been clinically 
reported.  

3.  Any lumbosacral strain or restricted overall low back 
motion attributable to the service-connected low back 
disability cannot be reasonably characterized as more than 
slight in degree.  

4.  The appellant's service-connected right shoulder 
disability (major upper extremity) is manifested primarily by 
complaints of pain and limitation of motion, particularly the 
ability to reach behind her back.  The recent clinical 
evidence reflects that she is able to abduct that arm 177 
degrees and other right shoulder motions are no more than 
mildly restricted.  Slight guarding of movement was 
clinically noted.  X-rays of that shoulder showed that the 
acromiohumeral and glenohumeral joint spaces were preserved.  

5.  In-service clinical evidence showed that appellant 
underwent right shoulder surgical reconstruction due to 
recurrent dislocation.  After service, right shoulder 
dislocations have neither been alleged nor clinically shown.  
However, appellant's mildly restricted right shoulder motion 
with slight guarding of movement and minimal additional 
functional impairment on flare-ups may be reasonably 
characterized as equivalent to infrequent right shoulder 
dislocations with guarding of movement at shoulder level.  

6.  However, the recent clinical evidence does not show that 
the right shoulder is ankylosed, that right shoulder 
abduction is limited to less than shoulder level, that there 
is malunion/nonunion/fibrous union of the right humerus, that 
there is loss of the right humeral head, or that there are 
frequent episodes of right shoulder dislocation with guarding 
of all arm movements.  


CONCLUSIONS OF LAW

1.  The criteria for an original evaluation of 10 percent, 
but no more, for appellant's service-connected low back 
disability have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.71a, Codes 5292, 5295 (2000).

2.  The criteria for an original evaluation of 20 percent, 
but no more, for appellant's residuals of a dislocated right 
shoulder have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.2, 4.7. 4.10, 4.40, 
4.45, 4.71a, Codes 5201, 5202 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed and no useful 
purpose would be served by remanding the case with directions 
to provide further assistance to the appellant, particularly 
in light of the partial allowance of the service-connected 
low back and right shoulder disabilities rating appellate 
issues.  A comprehensive medical history and detailed 
findings with respect to the service-connected low back and 
right shoulder disabilities issues on appeal over the years 
are documented in the medical evidence.  The service medical 
records adequately detail the circumstances and nature of the 
service-connected disabilities at issue and treatment 
therefor.  Additionally, a recent VA orthopedic examination 
was conducted in March 1999.  Said examination is 
sufficiently detailed and comprehensive regarding the nature 
and current severity of the service-connected disabilities at 
issue, and provides a clear picture of all relevant symptoms 
and findings.  There is no indication that more recent, 
relevant medical records exist that would indicate a greater 
degree of severity of said disabilities in issue than that 
shown in said VA examination.  It should be added that 
appellant provided certain 1996-1997 private clinical records 
apparently in response to the RO's April 1998 letter 
requesting information and assistance in obtaining any 
additional, relevant medical records.  Thus, the Board 
concludes that the duty to assist as contemplated by 
applicable provisions, including the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096-2100 (2000) (to be codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107), has been satisfied 
with respect to the issues on appeal.  

Disability evaluations are determined by application of a 
schedule of ratings which is based on average impairment of 
earning capacity under the VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
Board has reviewed the entire history of the service-
connected disabilities at issue, particularly as those 
disabilities affect the ordinary conditions of daily life, 
including employment, as required by 38 C.F.R. §§ 4.1, 4.2, 
4.10 and other applicable provisions.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  


I.  An Original Compensable Rating for a Low Back Disability

The RO has rated appellant's service-connected low back 
disability, classified as low back pain, under Diagnostic 
Code 5295 (lumbosacral strain).  The Board has also 
considered the appropriateness of rating appellant's service-
connected low back disability under all potentially 
applicable diagnostic codes.  

Diagnostic Code 5295 specifically applies to rating 
lumbosacral strain.  A noncompensable evaluation may be 
assigned for lumbosacral strain with slight subjective 
symptoms only.  A 10 percent evaluation may be assigned for 
lumbosacral strain with characteristic pain on motion.  A 
20 percent evaluation may be assigned for lumbosacral strain 
where there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent evaluation requires severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space.  A 40 percent evaluation may 
also be assigned if only some of these manifestations are 
present if there is also abnormal mobility on forced motion.  
38 C.F.R. Part 4, Code 5295.  

Slight limitation of motion of the lumbar segment of the 
spine may be assigned a 10 percent evaluation.  A 20 percent 
evaluation requires moderate limitation of motion.  A 
40 percent evaluation requires severe limitation of motion.  
38 C.F.R. Part 4, Code 5292.  

Appellant contends, in essence, that her service-connected 
low back disability is of such severity as to warrant a 
compensable evaluation.  The service medical records reveal 
that on occasion, she was treated for back pain.  No 
significant back pathology was clinically noted.  She 
reportedly was a military Judge Advocate.  Post-service 
private medical records dated in 1996-1997 indicated that on 
occasion, she had low back complaints.  On March 1999 VA 
orthopedic examination, it was reported that appellant had 
not worked since service.  Clinically, the back exhibited 96 
degrees' forward flexion, 45 degrees' backward extension, and 
lateroflexion was 36 degrees to the right and 32 degrees to 
the left.  It was noted that there was slight objective 
evidence of painful motion, spasm, weakness, and tenderness.  
No postural or neurological abnormalities were apparent and 
back musculature was described as good.  Radiographically, 
the lumbosacral spine was negative.  The diagnosis was 
"[a]rthralgias of the cervical and lumbosacral spine with 
loss of function due to pain."  

Since on that March 1999 VA examination, appellant's low back 
displayed essentially normal forward flexion and backward 
extension and no more than slight limitation of 
lateroflexion, and there was no more than slight objective 
evidence of painful motion, spasm, weakness, and tenderness, 
the severity of the restriction of low back motions or any 
lumbosacral strain cannot be reasonably characterized as more 
than slight in degree.  38 C.F.R. Part 4, Codes 5292 and 
5295.  Therefore, a 10 percent original evaluation for the 
service-connected low back disability is warranted.  

On that March 1999 VA examination, it was clinically and 
radiographically reported that there were no neurologic 
abnormalities or lumbar spinal discogenic pathology.  Since 
no neurologic or lumbar spinal discogenic pathology has been 
alleged or clinically shown, it does not appear appropriate 
to rate the service-connected low back disability under 
Diagnostic Code 5293, which is a code for rating 
intervertebral disc syndrome.  

The Board has considered the provisions of 38 C.F.R. §§ 4.10, 
4.40, and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 205-208 
(1995), which relate to functional loss due to pain, weakness 
or other musculoskeletal pathology.  However, the appellant's 
service-connected low back disability, manifested primarily 
by no more than slight overall limitation of motion or 
associated symptomatology, is adequately compensated for by 
the 10 percent evaluation herein awarded by the Board.  The 
10 percent rating contemplates some complaints of pain with 
associated functional limitation.  See, e.g., Code 5295.  For 
the aforestated reasons, there is no basis for a disability 
rating in excess of 10 percent based on the evidence that is 
of record.  

An extraschedular evaluation is not warranted, since the 
evidence does not show that the service-connected low back 
disability presents such an unusual or exceptional disability 
picture as to render the regular schedular standards 
impractical, particularly since relatively slight back 
impairment has been shown.  38 C.F.R. § 3.321(b)(1).  The 
benefit-of-the-doubt doctrine is inapplicable, since the 
preponderance of the evidence is against allowance of this 
disability rating issue on appeal, for the aforestated 
reasons.  38 C.F.R. § 3.102 (2000).  


II.  An Original Compensable Rating for Right Shoulder 
Dislocation

The RO has rated appellant's service-connected residuals of a 
dislocated right shoulder under Diagnostic Code 5203 
(impairment of clavicle/scapula).  The Board has considered 
the applicability of all appropriate rating codes in rating 
said service-connected right shoulder disability issue on 
appeal.  

Diagnostic Code 5201 provides that:  A 20 percent evaluation 
may be assigned for limitation of motion of the major arm 
when motion is possible to the shoulder level.  A 30 percent 
evaluation requires that motion be limited to midway between 
the side and shoulder level.  A 40 percent evaluation 
requires that motion be limited to 25 degrees from the side.  

Diagnostic Code 5200 provides that:  A 30 percent evaluation 
may be assigned for favorable ankylosis of the scapulohumeral 
joint of the major upper extremity.  Ankylosis is considered 
favorable when abduction is to 60 degrees and the individual 
can reach his/her mouth and head.  A 40 percent evaluation 
requires ankylosis that is intermediate between favorable and 
unfavorable ankylosis.  A 50 percent evaluation requires 
unfavorable ankylosis when abduction is limited to 25 degrees 
from the side.  

Diagnostic Code 5202 provides that:  A 20 percent evaluation 
may be assigned for malunion of the humerus of the major 
upper extremity with moderate deformity or recurrent 
dislocation at the scapulohumeral joint with infrequent 
episodes and guarding of movement only at shoulder level.  A 
30 percent evaluation requires malunion of the humerus of the 
major upper extremity with marked deformity or recurrent 
dislocation at the scapulohumeral joint with frequent 
episodes and guarding of all arm movements.  A 50 percent 
evaluation requires fibrous union of the humerus.  A 60 
percent evaluation requires nonunion of the humerus (a false, 
flail joint).  An 80 percent evaluation requires loss of the 
head of the humerus (flail shoulder).  

A 20 percent evaluation is the maximum evaluation assignable 
under Diagnostic Code 5203 for rating impairment of 
clavicle/scapula.  

Appellant's service medical records reveal that in 1995, a 
history of several recurrent right shoulder dislocations 
since the 1970's was reported, with the last one occurring a 
couple of weeks earlier.  Later in 1995, she underwent a 
right shoulder arthroscopy with open capsular repair, 
anterior shoulder labrum debridement, and an anterior 
shoulder Bankhart repair, on account of anterior 
subluxation/dislocation of that shoulder.  Subsequent service 
medical records, including an August 1997 service separation 
examination report, indicated that although there was a 6-
cm., well-healed, nonsymptomatic surgical scar, the right 
shoulder had full ranges of motion and strength without 
deformity.  A physician's elaboration in an attendant medical 
questionnaire noted that, after the right shoulder 
reconstruction, she had good results with full recovery.  

On recent March 1999 VA orthopedic examination, appellant 
stated that her right shoulder "stays in a socket, but I 
have lost some motion in it."  It was noted that her 
complaints included pain, weakness, stiffness, instability, 
giving way, fatigability, and lack of endurance.  She 
reported periods of flare-ups precipitated by weather and the 
examiner noted that appellant "has 5% additional functional 
impairment."  Appellant was reportedly right-handed.  
Clinically, there was no objective evidence of painful 
motion, edema, effusion, instability, weakness, tenderness, 
redness, heat, or abnormal movement.  Significantly, slight 
guarding of movement was clinically reported.  There was a 5-
cm. surgical scar over the right anterior shoulder.  The 
right shoulder exhibited 177 degrees' forward flexion, 177 
degrees' abduction, 82 degrees' internal rotation, and 88 
degrees' external rotation.  Thus, it is clear that ranges of 
right shoulder motion on that examination (flexion, 
abduction, and internal and external rotation) were no more 
than slightly limited.  See Plate I, 38 C.F.R. § 4.71 (2000), 
which sets out normal ranges of shoulder motion.  X-rays of 
that shoulder showed that the acromiohumeral and glenohumeral 
joint spaces were preserved.  The diagnosis was 
"[p]ostoperative chronic dislocation with arthralgia of the 
right shoulder with loss of function due to pain."  

Under Diagnostic Code 5201, the schedular criteria are based 
upon the degree of abduction exhibited.  Since the recent 
clinical evidence reflects that appellant is able to abduct 
the right arm 177 degrees to a position well above shoulder 
level, a compensable rating for that shoulder disability 
would not be warranted under Diagnostic Code 5201.  
Additionally, since there is no clinical evidence of 
ankylosis of the scapulohumeral articulation, a compensable 
rating for that shoulder disability would not be warranted 
under Diagnostic Code 5200.  The Board has also considered 
the provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 and 
DeLuca.  However, with resolution of all reasonable doubt, 
and considering all applicable diagnostic codes and DeLuca, 
it is the Board's opinion that the service-connected right 
shoulder disability more nearly approximates the criteria for 
an original evaluation of 20 percent, since appellant's 
mildly restricted right shoulder motion with slight guarding 
of movement and minimal additional functional impairment on 
flare-ups may be reasonably characterized as equivalent to 
infrequent right shoulder dislocations with guarding of 
movement at shoulder level.  38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.7, 4.10, 4.40, 4.45, 4.71a, Code 5202.  

However, an original evaluation in excess of 20 percent would 
not be warranted, since the clinical evidence does not show 
that the right shoulder is ankylosed, that right shoulder 
abduction is limited to less than shoulder level, that there 
is malunion/nonunion/fibrous union of the right humerus or 
loss of the right humeral head, or that there are frequent 
episodes of right shoulder dislocation with guarding of all 
arm movement.  See Codes 5200, 5201, and 5202.  

It is the Board's opinion that appellant's service-connected 
right shoulder musculoskeletal symptoms, including pain, 
restricted motion, and scarring, are adequately compensated 
for by the 20 percent original disability evaluation herein 
awarded.  See 38 C.F.R. § 4.14 (2000), which states, in 
pertinent part, "[t]he evaluation of the same disability 
under various diagnoses is to be avoided"; Brady v. Brown, 4 
Vet. App. 203, 206 (1993); and Esteban v. Brown, 6 Vet. App. 
259 (1994).  Since the symptomatology attributable to any 
right shoulder scarring and other residuals of right shoulder 
surgery would overlap to a great extent, given their close 
anatomical location and functioning, assigning separate 
evaluations for said right shoulder conditions would violate 
the proscription against pyramiding of ratings.  

Thus, the Board concludes that the 20 percent original 
evaluation herein awarded by the Board for the service-
connected right shoulder disability adequately compensates 
appellant for the degree of functional loss resulting 
therefrom.  The clinical evidence does not show that 
appellant's service-connected right shoulder disability 
presents such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards, as is required for an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1).  



ORDER

An original 10 percent rating, but no more, for appellant's 
service-connected low back disability and an original 20 
percent rating, but no more, for the service-connected right 
shoulder disability are granted, subject to the applicable 
regulatory provisions governing payment of monetary awards.  
To this extent, the appeal is allowed.


REMAND

With respect to the remaining appellate issues, additional 
evidentiary development should be accomplished prior to final 
appellate determination, for the following reasons.

With regard to the issues of service connection for a 
temporomandibular joint disability, facial nerve damage, and 
a psychiatric disability, appellant has not been afforded 
appropriate examinations to determine whether said claimed 
disabilities are currently manifested and, if so, their 
etiologies.  It should be pointed out that under the Veterans 
Claims Assistance Act of 2000, new duty to assist provisions 
are in effect, that include requiring VA to provide medical 
examination and opinion when such examination and opinion are 
necessary to make a decision on a claim.  

With respect to service connection for a neck disability, 
although a March 1999 VA orthopedic examination was conducted 
and cervical spine arthralgia was diagnosed, the examiner 
failed to render an opinion as to its etiology or whether any 
underlying cervical pathology, disease, or injury productive 
of cervical arthralgia is manifested.  In other words, it is 
unclear whether appellant merely has neck pain or neck pain 
as a symptom of an underlying cervical disease or injury; and 
whether any cervical disease or injury is related to service.  

With regard to the issue of an original rating in excess of 
10 percent for sinusitis, although a May 1999 VA ear, nose, 
and throat (ENT) examination was conducted, it was rather 
cursory and inadequate.  For example, although the 
examination report noted that "[s]he has constant episodes 
of sinusitis.  She has had bedrest in the past year", it is 
unclear what source this information was derived from.  It is 
unclear whether the sinus disorder is manifested by 
"headaches, pain, and tenderness of affected sinus" and 
"purulent discharge or crusting"; whether the sinus 
disorder is incapacitating and, if so, to what extent and 
frequency; and whether the sinus disorder requires antibiotic 
treatment and, if so, to what extent and frequency.  
Disability determinations should be based upon the most 
complete evaluation of the claimant's condition that can 
feasibly be constructed.  Schafrath.  It is the Board's 
opinion that appellant should be afforded another examination 
to determine the nature and current severity of the service-
connected sinus disorder.

With regard to the issues of original compensable ratings for 
dysplasia of the cervix and for residuals of a right breast 
subareolar tissue biopsy excision, appellant has not been 
afforded an appropriate examination or examinations to 
determine the nature and current severity of said 
disabilities.  See Schafrath; Veterans Claims Assistance Act 
of 2000.  Additionally, it does not appear from the Statement 
of the Case issued appellant that all potentially applicable 
diagnostic codes were considered by the RO in adjudicating 
said issues (that Statement only included Diagnostic Code 
7628 with respect to said issues).  

Accordingly, the case is REMANDED for the following:

1.  The RO should request appellant to 
provide any relevant clinical records, 
not presently associated with the claims 
folders, in her possession, as well as 
the complete names and addresses of any 
physicians or medical facilities which 
have provided relevant treatment.  All 
available, actual clinical records (as 
distinguished from physicians' statements 
based upon recollections of previous 
treatment), to the extent such records 
are not presently associated with the 
claims folders, should be obtained from 
the specified health care providers.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release any private medical reports to 
the VA.  Any records obtained should be 
associated with the claims folders.

2.  The RO should obtain any additional, 
relevant VA clinical records; and 
associate them with the claims folders. 

3.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folders should contain 
documentation of the attempts made.  The 
appellant should also be informed of any 
negative results.  Veterans Claims 
Assistance Act of 2000; 38 C.F.R. § 3.159 
(2000).

4.  With respect to the issue of service 
connection for a temporomandibular joint 
disability, the RO should arrange 
appropriate VA examination(s), such as 
orthopedic, ENT, and/or dental.  All 
indicated tests and studies should be 
performed.  The examiner(s) should review 
the entire claims folders and render an 
opinion, with degree of probability 
expressed, as to whether any 
temporomandibular joint disability is 
presently manifested, and if so, its 
approximate date of onset (i.e., is it 
causally or etiologically related to 
active duty).  The examiner(s) should 
comment on the clinical significance, if 
any of the December 1993 and April 1994 
complaints of temporomandibular joint 
pain or popping after extensive October 
1992 facial surgery was performed, as 
reported in the service medical records.  
If a chronic temporomandibular joint 
disability is not currently manifested, 
this should be so stated for the record.  

5.  With respect to the issue of service 
connection for facial nerve damage, the 
RO should arrange appropriate VA 
examination(s), such as neurologic and/or 
ENT.  All indicated tests and studies 
should be performed.  The examiner(s) 
should review the entire claims folders 
and render an opinion, with degree of 
probability expressed, as to whether any 
facial nerve damage is presently 
manifested, and if so, its approximate 
date of onset (i.e., is it causally or 
etiologically related to active duty).  
The examiner(s) should comment on the 
clinical significance, if any of the May 
1993 and April 1994 complaints of facial 
hypoesthesia, after extensive October 
1992 facial surgery was performed, as 
reported in the service medical records.  
If chronic facial nerve damage is not 
currently manifested, this should be so 
stated for the record.  

6.  With respect to the issue of service 
connection for a psychiatric disability, 
the RO should arrange VA psychiatric 
and/or psychologic examination(s).  The 
examiner(s) should review the entire 
claims folders and render an opinion, 
with degree of probability expressed, as 
to whether any psychiatric disability is 
presently manifested, and if so, its 
approximate date of onset (i.e., is it 
causally or etiologically related to 
active duty).  The examiner(s) should 
comment on the clinical significance, if 
any of the assessments of major 
depressive episode in 1995 and 1996, as 
reported in the service medical records; 
and the August 1997 service separation 
examination medical questionnaire, which 
indicated that the depression had 
resolved.  If chronic psychiatric 
disability is not currently manifested, 
this should be so stated for the record.  

7.  With respect to the issue of service 
connection for a neck disability, the RO 
should arrange appropriate VA 
examination, such as orthopedic.  The 
examiner should review the entire claims 
folders and render an opinion, with 
degree of probability expressed, as to 
whether any neck disability is presently 
manifested, and if so, its approximate 
date of onset (i.e., is it causally or 
etiologically related to active duty).  
The examiner should comment on the 
clinical significance, if any of the 
April 1997 whiplash injury to the neck, 
as reported in the service medical 
records, and the March 1999 VA 
examination report, which diagnosed 
cervical spine arthralgia (i.e., does 
appellant merely have neck pain or neck 
pain as a symptom of an underlying 
cervical disease or injury; and is any 
cervical disease or injury related to 
service).  If chronic neck disability is 
not currently manifested, this should be 
so stated for the record.  

8.  With respect to the issue of an 
original rating in excess of 10 percent 
for sinusitis, the RO should arrange a VA 
ENT examination to determine the current 
nature and severity of that disability.  
The entire claims folders should be 
reviewed by the examiner prior to 
examination.  All tests and studies 
should be performed, if medically 
indicated, such as sinus x-ray.  

The examiner should describe in detail 
all symptoms attributable to the service-
connected sinus disorder.  The examiner 
should state whether the manifestations 
include pain, purulent nasal discharge, 
crusting, frequently incapacitating 
recurrences, and headaches.  The 
frequency, severity, and etiology of any 
headaches should be described.  Any 
incapacitating episodes requiring 
prolonged antibiotic treatment and non-
incapacitating episodes (characterized by 
headaches, pain, and purulent discharge 
or crusting), should be described in 
detail, including their frequency per 
year.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected sinusitis should be described 
in detail.

9.  With respect to the issue of an 
original compensable rating for dysplasia 
of the cervix, the RO should arrange a 
gynecologic examination to determine the 
current nature and severity of that 
disability.  The entire claims folders 
should be reviewed by the examiner prior 
to examination.  All tests and studies 
should be performed, if medically 
indicated.  

The examiner should describe in detail 
all symptoms attributable to the 
dysplasia of the cervix and state whether 
such symptoms require continuous 
treatment and, if so, whether the 
symptoms are controlled by continuous 
treatment.  The degree of functional 
impairment or interference with daily 
activities, if any, by the service-
connected dysplasia of the cervix should 
be described in detail.

10.  With respect to the issue of an 
original compensable rating for residuals 
of a right breast subareolar tissue 
biopsy excision, the RO should arrange an 
appropriate examination to determine the 
current nature and severity of that 
disability.  The entire claims folders 
should be reviewed by the examiner prior 
to examination.  All tests and studies 
should be performed, if medically 
indicated.  

The examiner should describe in detail 
all residuals of the right breast 
subareolar tissue biopsy excision, such 
as the location, size, and appearance of 
any surgical scarring and whether it is 
painful and tender, etc.  The degree of 
functional impairment or interference 
with daily activities, if any, by the 
service-connected right breast subareolar 
tissue biopsy excision residuals should 
be described in detail.

11.  The RO should review any additional 
evidence and readjudicate the issues of 
service connection for a 
temporomandibular joint disability, 
facial nerve damage, a psychiatric 
disability, and a neck disability.  
Consideration should also be given to 
notice and development provisions of 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

12.  The RO should rerate the service-
connected sinusitis, dysplasia of the 
cervix, and residuals of a right breast 
subareolar tissue biopsy excision, with 
consideration of applicable court 
precedents and statutory and regulatory 
provisions, including all appropriate 
diagnostic codes (such as Code 6512, for 
rating sinusitis; Codes 7628-7612, for 
rating disease of the cervix; and Codes 
7628-7626 and 7803-7805, for rating right 
breast subareolar tissue biopsy excision 
residuals).  

To the extent the benefits sought are not granted, the 
appellant should be furnished with a supplemental statement 
of the case and afforded a reasonable opportunity to respond 
thereto.  Thereafter, the case should be returned to the 
Board for further appellate consideration, if in order.  No 
action is required of the appellant until she is notified.  
No opinion as to the ultimate outcome in this case is 
intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals


 



